Citation Nr: 0336540	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-00 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for chronic acquired 
psychiatric disorder, to include eating disorder, bipolar 
disorder and posttraumatic stress disorder (PTSD).

2. Entitlement to a compensable evaluation for residuals of 
right 5th metacarpal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from September 1967 to 
September 1971.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).

In May 2002, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.


REMAND

With respect to the claim for entitlement to service 
connection for chronic acquired psychiatric disorder, to 
include eating disorder, bipolar disorder and posttraumatic 
stress disorder (PTSD), service medical records show that the 
veteran had no complaints regarding a psychiatric disorder in 
service, or within a year after service.  In a report of 
medical history dated February 1971, the veteran reported 
having a problem with personality conflict and his nerves, 
however on separation examination of July 1971, his 
psychiatric condition was evaluated as "normal."  While the 
veteran's private medical records indicate that he is being 
treated for a bipolar disorder, there is no evidence showing 
a "nexus" to the veteran's service.  Therefore, a VA 
examination regarding the nature and etiology of a current 
psychiatric disorder should be provided.  

Concerning the claim for entitlement to a compensable 
evaluation for residuals of right 5th metacarpal fracture, a 
report from a private examiner dated July 2001, stated that a 
VA examiner informed the veteran that he had arthritis and 
that it was not service-connected.  It was the private 
examiner's impression that the veteran had limitations of 
range for the fifth finger as well as loss of grip strength, 
which has progressed to 7 percent whole person impairment for 
the right upper extremity and equivalent permanent, partial 
disability award was indicated.  During a May 2002 hearing, 
the veteran reported that he was still having problems with 
his grip.  He stated that he was not satisfied with the 
evaluation he received at the VA Medical Center in 
Huntington, West Virginia, where he was told to squeeze the 
examiner's finger and was told that nothing was wrong with 
his finger.  Therefore, the veteran should be provided 
another opportunity to appear for a VA examination to 
determine the severity of his service-connected residuals of 
right 5th metacarpal fracture and to reconcile the findings.

In a January 2003 rating action, entitlement to service 
connection for diabetes mellitus associated with herbicide 
exposure and entitlement to service connection for chloracne 
were denied by the RO.  In correspondence dated January 2003, 
the veteran disagreed with the RO's rating decision.  As 
such, this can be considered as a Notice of Disagreement 
(NOD), which initiates the appellate process and a Statement 
of the Case (SOC) should be provided to the veteran on these 
issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, in the instant case, the Board notes that it 
does not appear that the appellant has been provided the 
proper information under the VCAA as to which party is 
responsible for obtaining which evidence.  During the 
pendency of this appeal, the Veterans Claim Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was 
signed into law.  38 U.S.C.A. § 5100 et seq. (West 2002).  As 
the provisions of the VCAA were not provided to the veteran, 
to fully comply with the VCAA, on remand, the RO must assure 
that the provisions of this new Act are complied with, 
including the notification requirement set forth in the new 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.

2.	The veteran should be scheduled for a 
psychiatric examination regarding the 
nature and etiology of a psychiatric 
disorder.  The claims folder should be 
made available to the examiner for 
review prior to the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should describe all diagnoses of a 
psychiatric disorder.  All necessary 
diagnostic testing should be done to 
determine the full extent of any 
disability present.

Thereafter, the examiner should 
determine the date of onset and the 
relationship, if any, of the diagnosed 
psychiatric disorder to service.  The 
examination must encompass a detailed 
review of the veteran's service 
medical records, relevant history, 
post service treatment records, and 
prior examinations and opinions, and 
current complaints, as well as a 
comprehensive clinical evaluation and 
any diagnostic testing deemed 
necessary by the examiner to determine 
the date of onset of the disability 
for which the veteran seeks service 
connection.  The examiner should opine 
whether it is at least as likely as 
not that any currently diagnosed 
psychiatric disorder had its onset in 
or is otherwise related to the 
veteran's service.  The underlined 
standard of proof should be utilized 
in formulating a response.  If there 
is no identifiable relationship 
between service and any currently 
diagnosed psychiatric disorder, that 
should be clearly set forth.  All 
opinions expressed should be supported 
by reference to pertinent evidence.  
The reasons and bases for any 
conclusion reached should be 
discussed.

3.	The veteran should additionally be 
scheduled for a VA orthopedic 
examination to determine the current 
level of disability involving the 
right 5th metacarpal fracture 
residuals.  The examiner is asked to 
comment on whether limitation of 
motion, including functional loss due 
to pain, if any, equates to amputation 
with or without metacarpal resection, 
and whether the service-connected 
disability results in limitation of 
motion of other fingers or interferes 
with overall function of the right 
hand.  The claims folder should be 
made available to the examiner for 
review.

4.	As to the disagreement with 
entitlement to service connection for 
diabetes mellitus associated with 
herbicide exposure and entitlement to 
service connection for chloracne, the 
RO should prepare and furnish to the 
veteran a Statement of the Case (SOC) 
and afford him and his representative 
the opportunity to file a substantive 
appeal with regard to these issues.  
To perfect an appeal a timely 
substantive appeal must be filed.  
Without such action, the Board does 
not have jurisdiction of these issues.

5.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




